Citation Nr: 1138461	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a chest injury.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 2003 to April 2004 and from October 2004 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In February 2010, the Board remanded the case to the RO for further evidentiary development.  In a March 2011 rating decision, the RO granted service connection for residuals of a fracture of the right middle finger and assigned a noncompensable rating.  This is a full grant of the benefit sought on appeal; hence, the issue is no longer in appellate status and will not be addressed in this decision.  The three issues on the preceding page remained denied.  

The issue of entitlement to service connection for a respiratory disability, to include asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Service treatment records confirm that the Veteran sustained a chest injury in service.  

2.  There is competent and credible lay evidence of continued complaints of chest pain since the injury in service and a chest x-ray showing a round metallic fragment in the area of the injury.  

3.  There is competent and credible lay evidence that the Veteran sustained a jaw injury in service.  

4.  There is competent medical evidence showing that the Veteran was diagnosed with TMJ three months after his discharge from active duty.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, residuals of a chest injury were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Resolving reasonable doubt in the Veteran's favor, TMJ was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the decision herein granting the benefit sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist are harmless.  
Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran is competent to state that he has had chest and/or jaw pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Residuals of a Chest Injury

The Veteran's service treatment records, the Veteran's statements, and a lay statement confirm that the Veteran sustained an injury to his chest when a drive shaft fell on him in May 2005.  In July 2005, X-rays were negative and the assessment was a rib contusion.  The Veteran continued to complain of chest pain in service as well as post-service.  A January 2006 VA radiology report reflected no displaced rib fractures and no evidence of pneumothorax; however, a round metallic foreign body was identified.  

There is sufficient evidence to confirm that the Veteran sustained a chest injury in service, and post-service records document continued complaints of chest pain as well as a retained foreign object in the area of the injury.  Consequently, resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals of a chest injury may be granted based on the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b).  (The Board observes that the claim for service connection for a respiratory disability to include asthma is remanded below and is not included in this grant of service connection).  

TMJ

The Veteran has asserted that he injured his jaw in service in September 2005 when he was hit with a metal bar from a tire.  The Veteran is competent to report an injury in service.  Moreover, the Board finds the Veteran's testimony in this regard to be credible in light of the other reported incidents that were later confirmed by the record (for example, the right middle finger fracture and the chest injury).  The Veteran has complained of continued jaw pain since the incident and he was diagnosed with TMJ in April 2006, three months after his discharge from active duty.  Moreover, in a November 2002 dental service treatment record, the Veteran denied a history TMJ or jaw joint pain.  Consequently, the Board finds that resolving reasonable doubt in the Veteran's favor, service connection for TMJ is warranted pursuant to 38 C.F.R. § 3.303(d).  

The Board observes that upon VA dental examination in September 2010, the dentist concluded that the Veteran's TMJ was less likely due to an accident in service.  However, he based this opinion, in part, on a finding that the service treatment records were silent for any type of jaw injury.  As discussed above, the Board has found the Veteran's assertion of a jaw injury in service to be credible and consistent with the circumstances of his service.  Moreover, a November 2002 service treatment record shows that there were no complaints of TMJ and a document dated in April 2006 - three months after the Veteran's discharge from active duty - shows that the Veteran was diagnosed with severe TMJ.  As discussed above, the Board finds that it is reasonable to conclude that the Veteran's TMJ had its onset in service.  Hence, service connection is warranted.  


ORDER

Service connection for residuals of a chest injury is granted.  

Service connection for TMJ is granted.  


REMAND

The Board finds that another remand is necessary on the issue of entitlement to service connection for a respiratory disability, to include asthma.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the prior remand, the claims file includes a DA Form 3349, Physical Profile, dated in June 2009, which reflects that the Veteran was pending a Military Evaluation Board (MEB).  No records from an MEB are associated with the claims file.  In conjunction with the prior remand, the Veteran's service treatment records were associated with the file.  However, it does not appear that any records pertaining to an MEB were obtained.  The Board finds that these records may be useful in adjudicating the remaining claim, and VA should attempt to ascertain if such an evaluation was conducted and obtain them if it was.  

Additionally, as noted in the Veteran's representative's Informal Hearing Presentation, the opinion provided by the September 2010 VA examiner in relation to the claim for service connection for asthma did not meet the directives outlined in the prior remand.  The Board notes that the examiner who conducted the respiratory examination concluded that it would be pure speculation to state whether the Veteran's asthma was a result of possible dust or chemical exposure in Iraq.  However, he did not comment as to whether there was additional information that could enable him to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge as required by current case law.  

Moreover, the Board observes that the medical records show that the Veteran is a smoker and it is not clear if any currently manifested respiratory disability, to include asthma, may be attributed to smoking.  For compensation claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011).  Consequently, the Board finds that the medical evidence in the file remains insufficient upon which to base a decision on the claim.  

Accordingly, the case is REMANDED for the following action:  

1.  Ascertain whether the Veteran was given a Medical Evaluation Board (MEB) or Physical Evaluation Board (PEB) by the regional support command in 2009, and if such evaluation was conducted obtain copies of all records and associate them with the claims file.  If no such evaluation was ever conducted, it should be so certified.  
2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for a respiratory disability to include asthma since March 2011.  After securing any necessary release, the RO should obtain these records.  

3.  Thereafter, the RO should schedule the Veteran for a VA respiratory examination.  The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements pertaining to dust and toxin exposure in Iraq.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) is/are based:  

a.  Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic respiratory disability, to include asthma, that began in or is otherwise related to his active military service, including exposure to dust and other toxins in Iraq?
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic respiratory disability, to include asthma, that that is proximately due to cigarette smoking?  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  
4.  After the development requested above has been completed to the extent possible, and any other indicated action accomplished, the issue of entitlement to service connection for a respiratory disability, to include asthma, should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


